FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 DORIS AMPONSAH,                                 No. 11-71311
                         Petitioner,
                                                  Agency No.
                  v.                             A079-811-066

 ERIC H. HOLDER, JR.,                           ORDER
 Attorney General,                         WITHDRAWING THE
                   Respondent.               OPINION AND
                                             DENYING THE
                                             PETITION FOR
                                           PANEL REHEARING


                     Filed September 12, 2013

   Before: William A. Fletcher and Raymond C. Fisher,
   Circuit Judges, and Gordon J. Quist, District Judge.*


                               ORDER

   The opinion filed March 22, 2013, and reported at 709
F.3d 1318, is withdrawn.

   The petition for panel rehearing, filed June 5, 2013, is
denied as moot.

  *
    The Honorable Gordon J. Quist, Senior United States District Judge for
the Western District of Michigan, sitting by designation.
2                 AMPONSAH V. HOLDER

   Within 14 days after entry of this order, and within 90
days periodically thereafter, Respondent shall file a status
report advising this court of the status of the Board of
Immigration Appeals’ proceedings in the cases in which the
Board is considering whether to overrule or modify Matter of
Cariaga, 15 I. & N. Dec. 716 (BIA 1976). See Petition for
Panel Rehearing at 8 (“[T]he Board has recently called for
supplemental briefing in two cases presenting the issue of
whether the rule in Matter of Cariaga should be overruled or
modified.”).

   Submission is withdrawn pending further order of this
court.